DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazaghi et al (U.S. Pub. No. 2019/0108678 A1).


As per claims 1, 12, 20 and 26 Hazeghi disclosed a method comprising: mapping by a red-green-blue (RGB) image feature mapping network (paragraph.46) { A camera collecting RGB data/images from different views of a physical, real-world object and/or scene}, features extracted from an unannotated (RGB) image of an object to a depth domain (paragraphs.7 and 46) {Computing depth map(s) form the captured RGB image(s)}, the RGB image feature mapping network trained to map features extracted from unannotated RGB images to the depth domain; and determining a three-dimensional (3D) pose of the object by providing the features mapped from the unannotated RGB image of the object to the depth domain (paragraphs. 46 and 48} {Constructing 3D model of objects and scenes} to a pose estimator network (paragraphs.100,174) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data} trained to determine the 3D pose of the object in the depth domain (paragraph.177) {Computational module that produces a descriptor vector from a 3-D surface is characterized by a number of parameters.  For example, in the case of a CNN, the computational module is composed by a cascade of "layers", each containing a number of parallel convolutions (filters), each followed by a non-linearity and possibly a data reduction step ("data pooling").  In this case, the parameters may include the number of layers, the coefficients of the filters, the distribution of pooling layers, etc. Proper parameter assignment is key to producing a descriptor vector that can effectively characterize the relevant and discriminative features enabling accurate defect detection.  A machine learning system such as a CNN "learns" some of these parameters from the analysis of properly labeled input "training" data}

As per claims 2, 13, 21 and 27 Hazeghi disclosed the method of claim 1, further comprising training the pose estimator network to determine 3D poses of an object in depth maps (paragraphs. 100 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}.

As per claims 3, 14, 22 and 28 Hazaghi disclosed the method of claim 2, wherein training the pose estimator network to determine 3D poses of objects in the depth maps comprises: training a depth map feature extractor network to extract features from the objects in the depth maps (paragraphs. 63 and 67) {detecting feature(s) in a depth image} for use by the pose estimator network to determine the 3D poses of the objects (paragraphs.100,174 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}

As per claims 4 and 15 Hazaghi disclosed the method of claim 2, wherein the depth maps are generated from depth data obtained from an RGB-D camera (paragraph.46).

As per claims 5 and 16 Hazaghi disclosed the method of claim 2, wherein the depth maps are synthetic depth maps generated from a computer-aided design (CAD) model of the object (paragraph.173).

As per claims 6, 17, 23 and 29 Hazaghi disclosed the method of claim 1, wherein mapping features extracted from the unannotated RGB image of the object to the depth domain comprises: training the RGB image feature mapping network to map the features extracted from the unannotated RGB image to the depth domain (paragraphs.100, 174 and 177).

As per claims 7, 18, 24 and 30 Hazaghi disclosed the method of claim 1, wherein the 3D pose of the object is determined without an annotated RGB image (paragraphs. 46 and 48} {Constructing 3D model of objects and scenes}.

As per claims 8, 19 and 25 Hazaghi disclosed the method of claim 1, further comprising optimizing a loss function for parameters of the pose estimator network, the depth map feature extractor network and the RGB image feature mapping network (paragraphs.101 and 103) {performing accurate computation to achieve more accurate 3D model of an object}.

As per claim 9 Hazaghi disclosed the method of claim 8, wherein optimizing the loss function comprises adjusting the parameters of the pose estimator network and the depth map feature extractor network to minimize the difference between a ground-truth 3D pose (paragraph.178) {Real I.E “ground truth” pose} and the 3D pose determined by the pose estimator network (paragraphs.100,174 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}
.

As per claim 10 Hazaghi disclosed the method of claim 8, wherein optimizing the loss function comprises adjusting the parameters of the depth map feature extractor network and the RGB image feature mapping network to minimize losses from mapping features from an RGB image to the depth domain (paragraphs.46, 48 and 52) {Improving the quality of the image data by applying enhancement techniques}.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazaghi et al (U.S. Pub. No. 2019/0108678 A1) and NAYAK et al (U.S. Pub. No. 2017/0060250 A1)

As per claim 11 Hazaghi disclosed the method of claim 1. However Hazaghi did not explicitly disclose claim1 further comprising using a maximum mean discrepancy (MMD) to minimize a domain shift between depth maps generated from depth data captured by an RGB-D camera and synthetically rendered depth maps. In the same field of endeavor (paragraph.6 of NAYAK) {Capturing 3D data on an object by utilizing depth images} NAYAK disclosed using a maximum mean discrepancy (MMD) (paragraph.35) {Applying Maximum Mean Discrepancy (MMD) on the image data to revise an estimated initial cut} to minimize a domain shift between depth maps generated from depth data captured by an RGB-D camera and synthetically rendered depth maps (paragraph.21) {RGB-D camera capturing depth image data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated using a maximum mean discrepancy (MMD) to minimize a domain shift between depth maps generated from depth data captured by an RGB-D camera and synthetically rendered depth maps as disclosed by NAYAK in the method disclosed by Hazaghi in order to make method more robust scalable and more accurate.    
Response to Arguments
Applicant's arguments filed 8/7/2020 have been fully considered but they are not persuasive. 
Applicant argued that prior art faield to disclose the amended limitations.

As to applicant’s argument, examiner has cited pertinent excepts along with explanation to address the amended limitations.
 
Applicant argued that prior art failed to disclose the amended limitation “mapping by a red-green-blue (RGB) image feature mapping network, features extracted from an unannotated (RGB) image of an object to a depth domain” as in independent claims 1, 12, 20 and 26.
As to applicant’s argument, examiner first points out that claims are given their broadest reasonable interpretation. Keeping that rationale in perspective, Hazagi at least in paragraph 46 and 48 mapping by a red-green-blue (RGB) image feature mapping network (paragraphs.7 and 46) { A camera collecting RGB data/images from different views of a physical, real-world object and/or scene}, features extracted from an unannotated (RGB) image of an object to a depth domain (paragraphs 46) {Computing depth map(s) form the captured RGB image(s)}, the RGB image feature mapping network trained to map features extracted from unannotated RGB images to the depth domain. Hazagi describes present invention relate to the field of 
three-dimensional (3D) scanning where a camera collects RGB data/images from different views of a physical, real-world object and/or scene, then aligns and combines(I.E maps) the data (by utilizing convolution Neural Networks) to create a 3D model of the shape and color (if available) of the object.  In some contexts, the term "mapping" is also used that typically reflects the process of capturing a space in 3D.  Among the camera types used for scanning, one can use an ordinary color camera, a depth (or range) camera or a combination of depth and color camera.  The latter is typically called RGB-D where "RGB" stands for the red, green, and blue channels of the color image and "D" stands for the depth image (where each pixel encodes the depth or distance of that pixel between the camera and the scene). Additionally, Hazagi further describes that Three-dimensional scanning systems such as those described in embodiments of the present invention are applicable in various circumstances where users may want to construct a 3D model of real-world objects and scenes.  These applications include 3D scanning of objects for commercial uses (e.g., 
scanning products to generate 3D models of objects for display to shoppers in electronic commerce websites) and personal uses (e.g., generating a model of an 
object, such as an art project, to share with friends and family), 3D scanning for augmented reality (AR) and virtual reality (VR) placements (e.g., generating 3D models of products for shoppers to place into their homes using augmented reality techniques), scanning the architecture of buildings (e.g., to confirm that structures are being built in accordance with the designs, or to generate 3D models from physical models), advertisements, insurance (e.g., capturing additional information for assessing the state of structures and for evaluating insurance claims), industrial internet of things (IIOT), robotics (e.g., providing depth data for robot navigation and object recognition), manufacturing quality control (e.g., detecting defects in manufactured products.
Therefore prior art Hazagi clearly anticipates the above argued limitation that is broadly described in all the independent claims.

All the dependent claims to include claim 11 are also not patentable for the same reason provided for their respective independent claims to include claim 1. 

Examienr again advises the applicant to significantly narrow all the independent claims in order to move the prosecution forward to a conclusion.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647